                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

ARON LEE BOYD-NICHOLSON,

                           Plaintiff,                                      8:15CV424

           vs.
                                                                            ORDER
STEPHANIE SNODGRASS, LPN, in her
individual capacity; and APRIL ROLLINS,
RN, in her individual capacity;

                           Defendants.


           Upon notice of settlement given to the undersigned magistrate judge by counsel for the
parties,
           IT IS ORDERED:
           1. On or before December 20, 2018, the parties shall electronically file a joint stipulation
for dismissal (or other dispositive stipulation) which will fully dispose of the case;
           2. Absent compliance with this order, this case (including all counterclaims and the like)
may be dismissed without further notice; and
           3. The Clerk of Court shall terminate the pretrial and trial settings, and any hearings set
for this case.


           Dated this 20th day of November, 2018.


                                                         BY THE COURT:


                                                         s/ Michael D. Nelson
                                                         United States Magistrate Judge
